Citation Nr: 1814913	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-00 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an increased rating for recurrent lumbosacral strain and multi-level degenerative changes of the lumbar spine ("back disability"), currently evaluated as 20 percent disabling prior to January 19, 2016, and as 40 percent disabling thereafter.

2. Entitlement to an increased rating for recurrent cervical spine strain and cervical spondylosis with spinal stenosis at the C5-6 and C6-7 levels ("neck disability"), currently evaluated as 10 percent disabling prior to January 19, 2016, and as 30 percent disabling thereafter.

3. Entitlement to an initial disability rating in excess of 20 percent for lumbar radiculopathy affecting the left femoral nerve.

4. Entitlement to an initial disability rating in excess of 20 percent for lumbar radiculopathy affecting the right femoral nerve.

5. Entitlement to an increased rating for lumbar radiculopathy affecting the left sciatic nerve, currently evaluated as 20 percent disabling prior to January 19, 2016, and as 40 percent disabling thereafter.

6. Entitlement to an increased rating for lumbar radiculopathy affecting the right sciatic nerve, currently evaluated as 20 percent disabling prior to January 19, 2016, and as 40 percent disabling thereafter.

7. Entitlement to an initial disability rating in excess of 30 percent for cervical radiculopathy of the left upper extremity.  

8. Entitlement to an initial disability rating in excess of 40 percent for cervical radiculopathy of the right upper extremity.  

9. Entitlement to an effective date prior to April 16, 2014 for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1974 to October 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  They were subsequently remanded by the Board in May 2014 and June 2017 for additional development, which has since been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for headaches, to include as due to a service-connected neck disability, has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See VA examinations dated January 2008 and October 2015.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1. For the period of October 25, 2006 to October 13, 2015, the Veteran's back disability was productive of spasms resulting in an abnormal gait.

2. For the period of October 14, 2015 to the present, the Veteran's back disability was productive of forward flexion of 30 degrees or less, but not of neurological symptoms or incapacitating episodes requiring bedrest.  

3.  For the period of October 25, 2006 to October 13, 2015, the Veteran's neck disability was productive of spasming and limited forward flexion of the cervical spine.

4.  For the period of October 14, 2015 to the present, the Veteran's neck disability was productive of forward flexion of 15 degrees or less, but not of unfavorable ankylosis of the entire cervical spine, neurological symptoms, or incapacitating episodes requiring bedrest.  

5.  Throughout the entire rating period on appeal, the Veteran's right and left lumbar radiculopathy resulted in moderate and incomplete paralysis of the femoral nerve.  

6.  For the period of March 12, 2015 to January 18, 2016, the Veteran's lumbar radiculopathy affecting the left and right sciatic nerves was productive of moderate and incomplete paralysis.

7.  For the period of January 19, 2016 to the present, the Veteran's lumbar radiculopathy affecting the left and right sciatic nerves was productive of moderately severe and incomplete paralysis.

8.  Throughout the entire rating period on appeal, the Veteran's cervical radiculopathy of the left  and right upper extremities was productive of moderate and incomplete paralysis.

9.  The Veteran's claim for entitlement to a TDIU was received in October 2007, subsequent to the date that entitlement arose.  


CONCLUSIONS OF LAW

1. For the period of October 25, 2006 to October 13, 2015, the criteria for a disability rating in excess of 20 percent for a back disability have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 5242-5237 (2017).

2. For the period of October 14, 2015 to January 18, 2016, the criteria for a disability rating of 40 percent, but no higher, for a back disability have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 5242-5237 (2017).

3. For the period of January 19, 2016 to the present, the criteria for a disability rating in excess of 40 percent for a back disability have not been met.  38 U.S.C. 
§§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 5242-5237 (2017).

4. For the period of October 25, 2006 to October 13, 2015, the criteria for a disability rating in excess of 10 percent for a neck disability have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 5242-5237 (2017).

5. For the period of October 14, 2015 to January 18, 2016, the criteria for a disability rating of 30 percent, but no higher, for a neck disability have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 5242-5237 (2017).

6. For the period of January 19, 2016 to the present, the criteria for a disability rating in excess of 30 percent for a neck disability have not been met.  38 U.S.C. 
§§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 5242-5237 (2017).

7. Throughout the entire rating period on appeal, the criteria for a disability rating in excess of 20 percent for lumbar radiculopathy affecting the left femoral nerve have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8526 (2017).

8. Throughout the entire rating period on appeal, the criteria for a disability rating in excess of 20 percent for lumbar radiculopathy affecting the right femoral nerve have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8526 (2017).

9. For the period of March 12, 2015 to January 18, 2016, the criteria for a disability rating in excess of 20 percent for lumbar radiculopathy affecting the left sciatic nerve have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

10.   For the period of March 12, 2015 to January 18, 2016, the criteria for a disability rating in excess of 20 percent for lumbar radiculopathy affecting the right sciatic nerve have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

11.   For the period of January 19, 2016 to the present, the criteria for a disability rating in excess of 40 percent for lumbar radiculopathy affecting the left sciatic nerve have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

12.   For the period of January 19, 2016 to the present, the criteria for a disability rating in excess of 40 percent for lumbar radiculopathy affecting the right sciatic nerve have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

13.   Throughout the entire rating period on appeal, the criteria for a disability rating in excess of 30 percent for cervical radiculopathy of the left upper extremity have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8510 (2017).

14.   Throughout the entire rating period on appeal, the criteria for a disability rating in excess of 40 percent for cervical radiculopathy of the right upper extremity have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8510 (2017).

15.   The criteria for an effective date of October 25, 2007 for TDIU have been met. 38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(b) (2017).  Here, the Veteran has not raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claims.

Increased Ratings

The Veteran has submitted numerous increased rating claims.  

Generally, disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board will address each of the Veteran's claims in turn.  In doing so, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claims.

Back Disability

The Board first turns to the Veteran's back disability, for which the Veteran is seeking a rating in excess of 20 percent from October 25, 2006 (one year prior to the date that VA received the claim) to January 18, 2016, and 40 percent thereafter.  See 38 C.F.R. § 3.400(o)(2) (2017).

The Veteran's disability has been properly rated under Diagnostic Code 5242-5237 for injuries of the spine.  

Generally, a disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2017).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2017).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2017).

Under the general rating formula for diseases and injuries of the lumbar spine, ratings are assigned as follows: 

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2017).

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table) (2017).

The Formula for Rating IVDS Based on Incapacitating Episodes provides a 10 percent rating for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5247 (2017).

Additionally, Diagnostic Code 5003 provides that evaluation of degenerative arthritis shall be on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If this results in a noncompensable evaluation, a 10 percent evaluation is assigned for each major joint or group of minor joints affected.  In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017).  As the Veteran has been awarded compensable disability ratings during both stages of the rating period on appeal, the provisions of Diagnostic Code 5003 do not provide an avenue to increased ratings at this time. 

The Board will now review the evidence against the criteria set forth above.  As the Veteran's claim is divided into two distinct periods of time, the Board will address each period in turn.

October 25, 2006 to January 18, 2016

The Veteran is currently in receipt of a 20 percent rating for the period of October 25, 2006 to January 18, 2016.

The Veteran underwent multiple VA examinations during this time.  In January 2008, range of motion testing yielded the following results: active and passive flexion to 5 degrees, with pain beginning at 5 degrees; active and passive extension to 0 degrees; active and passive right lateral flexion to 20 degrees, with pain beginning at 20 degrees; active and passive left lateral flexion to 15 degrees, with pain beginning at 15 degrees; and active and passive bilateral lateral rotation to 0 degrees.  Generally, pain was noted upon active and passive motion and upon repetitive use.  However, additional loss of motion was not noted upon repetitive use.  Further, the examiner reported that the Veteran's reduced motion was not normal and was due to other factors not related to his back disability.  Self-imposed bedrest due to back pain was reported, and the Veteran noted the use of a cane, brace, and medication to assist with managing his symptoms.  Nonetheless, the Veteran indicated that he was unable to walk more than a few yards as due to his disability.  Said testimony was corroborated by the examiner, who observed that the Veteran ambulated with a slow and guarded gait.  Functional impairment was noted as the need for daily rest and difficulty performing the activities of daily living.  The Veteran also reported ongoing spasms and flare-ups which caused significant pain.  No accompanying neurological symptoms were reported.  

The Veteran next underwent VA examination on October 14, 2015.  At that time, the Veteran reported no change in his disability, such that he experienced notable pain and limited ambulation as a result thereof.  In terms of functional impairment, the Veteran reported the inability to perform much activity.  Further, the Veteran was only able to stand for a few minutes before needing to sit.  Flare-ups occurred approximately four times per month and lasted for one day, during which time the Veteran required bedrest.  However, the examiner did not report IVDS productive of incapacitating episodes requiring prescribed bedrest.  Further, range of motion testing yielded the following results: forward flexion to 25 degrees; extension to 10 degrees; right and left lateral flexion to 10 degrees; and right and left lateral rotation to 15 degrees.  There was evidence of pain with weight-bearing.  Upon repetitive use testing, the Veteran demonstrated forward flexion to 20 degrees, and extension, right and left lateral flexion, and right and left lateral rotation to 15 degrees.  As such, the Veteran required the constant use of a brace and cane, and the regular use of a walker.  The use of medication and muscle relaxants was also noted.  However, ankylosis of the spine and neurologic abnormalities were explicitly denied.

Multiple lay statements received that same month indicate that the Veteran demonstrated significant limitations as due to his back disability.  Specifically, the Veteran experienced constant and severe back pain which required daily medication and limited his mobility.  As such, the Veteran was unable to complete such tasks as driving, cleaning, or assisting with the care of his adult child.  

The claims file also contains VA, private, and Social Security Administration (SSA) records spanning the period on appeal.  Review of these records indicates that the Veteran's back disability was primarily productive of ongoing pain and spasming requiring the use of medication and assistive devices during this time.  Incapacitating episodes and neurologic abnormalities were consistently denied.  However, an undated document indicates that the Veteran began receiving SSA benefits during this time, due in part to a primary diagnosis of back disorders (discogenic and degenerative).  

Upon review of the above, the Board finds that staged ratings are warranted.

First, the Board finds that a disability rating in excess of 20 percent is not warranted for the period of October 25, 2006 to October 13, 2015.  During this time, the Veteran's back disability was primarily manifested through pain and spasms productive of an altered gait and certain functional limitations.  Said symptoms were treated with the use of medication and various assistive devices.  However, the Veteran did not present with forward flexion to 30 degrees or less during this time, nor does the claims file possess evidence of incapacitating episodes requiring prescribed bedrest for any duration in a one-year span of time.  Although functional impairment was noted as due to pain, the Veteran did not present as unable to ambulate or to conduct the activities of daily living, nor were such additional factors such as incoordination or fatigability reported at any time.  In this regard, the Board notes that pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.   Furthermore, the evidence above reflects that there was no additional loss of motion on repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, the Board does not find that an increased evaluation is warranted for the period of October 25, 2006 to October 13, 2015.

However, the Veteran underwent VA examination on October 14, 2015, during which forward flexion was recorded at 25 degrees.  Increased functional impairment was also noted at that time, such that the Veteran was unable to perform "much" activity without back pain.  As unfavorable ankylosis or incapacitating episodes were explicitly denied at that time, and do not appear in subsequent treatment records, the Board thus finds that a 40 percent rating is most appropriate for the period of October 14, 2015 to January 18, 2016 as based upon limitation of motion and moderate functional impairment.   

January 19, 2016 to the Present

A VA addendum opinion was obtained in June 2016.  At that time, the VA examiner opined that the Veteran presented with IVDS of the thoracolumbar spine which did not cause incapacitating episodes as prescribed by a physician.  

The Veteran most recently underwent VA examination in July 2017.  At that time, the Veteran reported ongoing back pain with minor improvement upon medication.  Flare-ups were reported of such severity that the Veteran was unable to walk or get out of bed.  Range of motion testing yielded the following results: forward flexion to 25 degrees; extension to 10 degrees; right and left lateral flexion to 10 degrees; and right and left lateral rotation to 15 degrees.  There was evidence of pain with weight-bearing, and the Veteran declined repetitive use testing as due to pain.  The examiner further noted that additional loss as due to pain, weakness, fatigability, or incoordination could not be estimated without resorting to mere speculation.  Although IVDS was reported, the Veteran did not have any episodes requiring bed rest in the prior 12 months.  Ankylosis of the spine was explicitly denied.  However, the Veteran reported the ongoing use of a brace and cane, and the occasional use of a rollator to assist with ambulation.   

Again, assorted VA, private, and SSA records demonstrate that the Veteran's back disability was primarily productive of ongoing pain and spasms during this time.  Said symptoms were treated with the use of medication and various assistive devices.  However, incapacitating episodes and neurological abnormalities were consistently denied.

Here, the Board does not find that a disability rating in excess of 40 percent is warranted for the period of January 19, 2016 to the present.  During this time, the Veteran's symptoms remained ongoing back pain and spasms that were not productive of incapacitating episodes requiring prescribed bedrest or of neurological symptoms.  Ankylosis was explicitly denied by the July 2017 examiner, and there were no reports of said symptom throughout the Veteran's treatment records.  Resulting functional impairment could not properly be estimated by the VA examiner at that time, such that an increased rating may not be properly based upon this consideration at this time.  Accordingly, the Board finds that the Veteran's disability picture from January 19, 2016 to the present is most properly embodied in the rating criteria for a 40 percent disability rating, such that an increased rating is not warranted at this time.


Neck Disability

The Board now turns to the Veteran's neck claim.  Currently, the Veteran is in receipt of a 10 percent rating from October 25, 2006 (one year prior to the date that VA received the claim) to January 18, 2016, and a 30 rating percent thereafter.  See 38 C.F.R. § 3.400(o)(2) (2017).

Again, the Veteran's disability has been properly rated under Diagnostic Code 5242-5237, such that the considerations afforded to musculoskeletal disabilities and injuries of the spine are applicable herein.

With regard to disabilities of the cervical spine, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine. 

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.
Again, the Board will address each distinct rating period in turn.


October 25, 2006 to January 18, 2016

During January 2008 VA examination, the Veteran reported daily muscle spasms and radiating neck pain rated as an eight out of ten.  The Veteran was no longer using a neck brace, but continued to experience difficulty with range of motion and headaches.  No ankylosis or incapacitating episodes as due to IVDS were reported, and evidence of spasm, atrophy, guarding, pain with motion, tenderness, and weakness resulting in spinal contour were explicitly denied.  Range of motion testing yielded the following results: active flexion to 45 degrees; active extension to 30 degrees; active lateral flexion to 30 degrees; right active lateral rotation to 60 degrees; and left active lateral rotation to 30 degrees.

The Veteran next underwent VA examination in October 2015 and reported ongoing headaches as due to his disability at that time.  Range of motion testing yielded the following results: forward flexion to 15 degrees; extension to 30 degrees; right lateral flexion to 25 degrees; left lateral flexion to 20 degrees; and right and left lateral rotation to 20 degrees.  The examiner further observed pain with weight-bearing and localization tenderness or pain on palpitation of the joint or associated soft tissue.  Additional limitation of motion was observed upon repetitive use, as follows: forward flexion to 10 degrees; extension to 15 degrees; right lateral flexion to 15 degrees; left lateral flexion to 20 degrees; and right and left lateral rotation to 15 degrees.  Pain was noted as limiting the Veteran's functional ability, and tenderness was reported in the posterior neck.  Spasms and spinal ankylosis were explicitly denied, as were episodes of IVDS requiring prescribed bedrest.  

VA and private treatment records spanning this rating period denote the Veteran's ongoing reports of radiating neck pain requiring treatment with medication.  

The Board finds that staged ratings are warranted at this time.  

For the period of October 25, 2006 to October 13, 2015, the Veteran's neck disability primarily manifested by ongoing pain and guarding that limited his range of motion but did not result in abnormal spinal contour or gait.  Said symptoms were largely treated with the use of medication, and no incapacitating episodes requiring prescribed bedrest were reported.  No reports of factors impacting functional ability, including fatigability or incoordination, were made during this time.  Moreover, the Veteran did not present with forward flexion between 15 and 30 degrees during this time.  Thus, the Board finds that the currently assigned rating of 10 percent is most appropriate for the period of October 25, 2006 to October 13, 2015.

However, the Veteran underwent VA examination on October 14, 2015, during which range of motion testing resulted in forward flexion to 15 degrees.  At that time, limited functional ability was noted as due to pain, although evidence of additional factors such as fatigability or incoordination, or testimony regarding the actual functional loss encountered, is not included in the record.  Thus absent evidence of incapacitating episodes requiring prescribed bedrest or unfavorable ankylosis of the cervical spine, the Veteran's disability picture from October 14, 2015 to January 18, 2016 is thus best embodied in the criteria for a 30 percent rating.  Additionally, repetitive use testing resulted in a decrease in range of motion but did approximate unfavorable ankylosis of the cervical spine.   See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

January 19, 2016 to the Present

In a June 2016 addendum opinion, a VA examiner observed that the Veteran had IVDS of the cervical spine which was not productive of incapacitating episodes requiring prescribed bedrest.  

The Veteran then underwent VA examination in July 2017.  At that time, the Veteran reported chronic neck pain rated at a six out of ten, which worsened with the turning of his head.  By way of treatment, the Veteran used a muscle rub and multiple daily medications.  Flare-ups resulting in functional loss were reported, and range of motion testing yielded the following results: forward flexion to 15 degrees; extension to 30 degrees; right lateral flexion to 25 degrees; left lateral flexion to 20 degrees; and right and left lateral rotation to 40 degrees.  There was evidence of pain with weight-bearing, and mild pain on palpation.  The examiner was unable to opine whether the Veteran's pain, weakness, fatigability or incoordination significantly limited his functional ability without resorting to mere speculation; however, the Veteran reported functional loss such that he was unable to turn his neck past a certain degree.  Although guarding was reported, it did not result in an abnormal gait or spinal contour.  Incapacitating episodes as due to IVDS were reported, but did not result in prescribed bedrest.  

VA and private treatment records spanning this rating period denote the Veteran's ongoing reports of radiating neck pain requiring medication.  

Upon consideration of the above, the Board does not find that an increased rating is warranted for the period of January 19, 2016 to the present.  During this time, the Veteran presented with forward flexion to 15 degrees, but did not demonstrate favorable ankylosis of the cervical spine or report incapacitating episodes requiring prescribed bed rest in the prior 12 months.  Said limitation of motion caused certain functional impairment absent additional factors such as weakness or fatigability.  Thus, the Board finds that the Veteran's symptoms are best embodied in the criteria for a 30 percent disability rating, as currently assigned.  

Lumbar Radiculopathy of the Left and Right Femoral Nerves

The Veteran is currently in receipt of 20 percent initial disability ratings for lumbar radiculopathy of the left and right femoral nerves, effective January 19, 2016.  

The Veteran has been properly rated under Diagnostic Code 8526 for disabilities of the anterior crural nerve (femoral).  Said Code establishes a 10 percent rating for mild and incomplete paralysis; a 20 percent rating for moderate and incomplete paralysis; a 30 percent rating for severe and incomplete paralysis; and a 40 percent rating for complete paralysis of the quadriceps extensor muscles.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2017).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

There is limited evidence of record upon which to assess the severity of the Veteran's disabilities.  In this regard, VA examiners in both October 2015 and July 2017 reported that the Veteran presented with radicular involvement of the femoral nerves.  In an April 2016 addendum opinion, a VA examiner clarified that the severity of the Veteran's disabilities was best classified as "moderate."  This opinion was later reflected by a July 2017 examiner, who observed that the Veteran's disabilities were of moderate severity.  

Additional treatment records spanning the entire rating period on appeal, to include VA, private, and SSA records, do not address these disabilities in any capacity.

Thus, the Board defers to the VA examiners' classification of the Veteran's disabilities as productive of moderate symptoms in concluding that the 20 percent rating is most appropriate at this time.  Accordingly, the Veteran's claims for increased ratings are hereby denied.   

Lumbar Radiculopathy of the Left and Right Sciatic Nerves

With regard to his lumbar radiculopathy of the left and right sciatic nerves, the Veteran is currently in receipt of 20 percent ratings from March 12, 2015 to January 18, 2016, and 40 percent thereafter.    

These disabilities have been properly rated under Diagnostic Code 8520 for disabilities of the sciatic nerve.  Per this Diagnostic Code, a 10 percent rating is assigned for mild incomplete paralysis; a 20 percent rating is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for moderately severe incomplete paralysis; and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned for "complete" paralysis, where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).  

The term "incomplete paralysis" is defined as that set forth in the section above.

Again, there is limited evidence upon which to evaluate the Veteran's claims.  The Veteran was first diagnosed with lumbar radiculitis related to chronic and debilitating lower back pain in a March 2015 VA treatment note.  During October 2015 VA examination, the Veteran's radiculopathies were classified as productive of severe constant pain; severe paresthesias and/or dysthesias; and severe numbness.  In an April 2016 addendum opinion, a VA examiner observed that the Veteran's disabilities were considered moderate.  During subsequent July 2017 VA examination, the Veteran's disabilities were additionally classified as moderate in severity.

Accompanying VA, private, and SSA records do not further assess the severity of these disabilities at any time.

Upon consideration of the above, the Board does not find adequate evidence to support the Veteran's claims for increased ratings.  Instead, the Veteran has demonstrated ongoing symptoms of tingling, numbness, and pain throughout the rating period on appeal, which was productive of moderate, and subsequently of moderately severe, incomplete paralysis.  At no time did the Veteran present with additional symptoms warranting a higher rating, to include marked muscular atrophy or complete paralysis.  As such, the Board finds that the ratings as currently assigned best embody the Veteran's disability pictures during the rating period on appeal, such that the claims must be denied.   

Briefly, the Board notes that the staged ratings as currently assigned are based upon the date of a VA examination that purportedly occurred in January 2016.  However, review of the claims file indicates that said examination was conducted in October 2015, and the accompanying report was simply entered into the system in January 2016.  Thus, the RO used an incorrect examination date in assigning staged ratings.  However, the Board further observes that the October 2015 examination did not classify the Veteran's disabilities as productive of moderately severe and incomplete paralysis, such that the assignment of a 40 percent rating was appropriate at that time.  As this rating is in the best interests of the Veteran, the Board chooses not to disturb this error and to continue the ratings as currently assigned.  
  
Cervical Radiculopathy of the Left and Right Upper Extremities

The Veteran is currently in receipt of a 30 percent initial rating for cervical radiculopathy of the left upper extremity, and a 40 percent initial rating for the right upper extremity, effective January 19, 2016.  

These disabilities have been properly rated under Diagnostic Code 8510 for disabilities of the upper radicular group, which establishes the following: a 20 percent rating for mild incomplete paralysis of both the minor and major extremity; a 30 percent and 40 percent rating for moderate incomplete paralysis of the minor and major extremity, respectively; a 40 percent and 50 percent rating for severe incomplete paralysis of the minor and major extremity, respectively; and a 60 percent and 70 percent rating for complete paralysis of the minor and major extremity, respectively, with all shoulder and elbow movements lost or severely affected and hand and wrist movements not affected.  38 C.F.R. § 4.124a, Diagnostic Code 8510 (2017).  In this regard, the Board observes that the Veteran is right-handed.  See VA examination dated July 2017.  

Again, the term "incomplete paralysis" is defined as set forth above.

Cervical radiculopathy was observed during VA examination in October 2015 as causing mild intermittent pain, paresthesias/dyesthesias, and numbness in the bilateral upper extremities.  No additional symptoms were noted at that time.  An April 2016 addendum opinion indicated that the October 2015 examiner's results were indicative of a moderate disability, but not severe.  The Veteran's disability appeared to have improved during VA examination in July 2017, such that the examiner classified the Veteran's bilateral radiculopathy as mild due to such symptoms as moderate intermittent pain and mild paresthesias and/or dysthesias and numbness.  

Accompanying VA, private, and SSA records do not further assess the severity of these disabilities at any time.

Upon review of the above, the Board finds that the ratings are appropriate as currently assigned.  Throughout the rating period on appeal, the Veteran's disabilities were productive of mild to moderate intermittent pain, paresthesias/dyesthesias, and numbness.  As such, VA examiners have continuously classified the Veteran's disabilities as either mild or moderate.  In reviewing the evidence in the light most favorable to the Veteran, the Board thus finds that the ratings for moderate and incomplete paralysis are appropriate as assigned, such that the increased rating claims are hereby denied.   

Earlier Effective Date

Finally, the Board turns to the Veteran's claim for an earlier effective date than April 16, 2014 for the award of a TDIU.

Generally, VA will grant a TDIU when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  The central inquiry in a TDIU claim is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A total disability rating for compensation may be assigned when the veteran receives less than a total disability rating (less than 100 percent) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Regulations provide that if a veteran is service-connected for one disability, it must be rated as 60 percent disabling or more.  If a veteran is service-connected for two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2017). 

In making this determination, the following will be considered one disability: 
1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; 
(4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a) (2017).

However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of whether a veteran satisfies the above percentage evaluations.  38 C.F.R. § 4.16(b) (2017).  In such a case, the Board may not assign a TDIU without ensuring that the claim is referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).  As such, the Board will consider whether a particular job is realistically within the physical and mental capabilities of the veteran.  

When assigning the effective date for an award of compensation, the date is typically based on the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

However, in claims for increased disability compensation, including a claim for a TDIU, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date.  Otherwise, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C. 
§ 5110(b)(2) (2012); 38 C.F.R. § 3.400(o)(2) (2017).

In turning to the Veteran's claim, the Board notes that the Veteran was assigned an 80 percent combined rating from April 16, 2014; a 90 percent combined rating from March 12, 2015; and a 100 percent rating from January 19, 2016.  A TDIU was assigned effective April 16, 2014, at the RO's determination that the Veteran was also unemployable at that time.  See rating decision dated June 2016.

However, the Veteran's claim may be granted if it is found that his service-connected disabilities precluded substantial and gainful employment prior to April 16, 2014, and that the Veteran filed a claim for entitlement to a TDIU within one year of that date.

To that end, the claims file contains certain evidence which suggests that the Veteran has been unemployable as due to his combined service-connected disabilities since approximately 2000.  See, e.g. VA treatment records dated February 2000 (noting Veteran's current unemployment status); Veteran's Application for Increased Compensation Based on Unemployability dated March 2015 (indicating unemployment since 2000 as due to back, neck, leg, and psychiatric disabilities).  However, the record does not demonstrate that the Veteran filed a claim for entitlement to a TDIU within one year of that date.  Instead, the Board's May 2014 decision held that the issue of entitlement to a TDIU was reasonably raised in connection with the Veteran's increased rating claims, which were submitted in October 2007.  Thus, the Board finds that the Veteran's claim for a TDIU was received in October 2007, more than one year after entitlement arose.

As such, the effective date in this case will be based upon the date that the claim was received or the date entitlement arose, whichever is later.  

As set forth above, the evidence of record suggests that the Veteran was unemployable as due to his service-connected disabilities in 2000.  As the related TDIU claim was raised subsequent to this time, the Board thus finds that October 2007 constitutes the appropriate effective date in this case.  

Briefly, the Board observes that the Veteran was previously assigned an effective date of April 16, 2014 in conjunction with the initial award of service connection for depressive disorder, as the RO's award of a TDIU was predicated upon the Veteran's unemployability as due solely to his psychiatric disability.  See rating decision dated March 2016.  However, the Board finds that the Veteran's unemployability is due to the combined nature of his service-connected disabilities, to include his neck and back conditions.  As such, the April 2014 date was assigned in error, and October 2007 is the most appropriate effective date in this case.

In light of the above, the Board thus finds that an effective date of October 25, 2007, is warranted for the award of a TDIU.   

Additional Considerations

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

For the period of October 25, 2006 to October 13, 2015, entitlement to a disability rating in excess of 20 percent for a back disability is denied.

For the period of October 14, 2015 to January 18, 2016, entitlement to a disability rating of 40 percent, but no higher, for a back disability is granted subject to the regulations governing the award of monetary benefits.

For the period of January 19, 2016 to the present, entitlement to a disability rating in excess of 40 percent for a back disability is denied.  

For the period of October 25, 2006 to October 13, 2015, entitlement to a disability rating in excess of 10 percent for a neck disability is denied.

For the period of October 14, 2015 to January 18, 2016, entitlement to a disability rating of 30 percent, but no higher, for a neck disability is granted subject to the regulations governing the award of monetary benefits.

For the period of January 19, 2016 to the present, entitlement to a disability rating in excess of 30 percent for a neck disability is denied.  

Throughout the entire rating period on appeal, entitlement to a disability rating in excess of 20 percent for lumbar radiculopathy affecting the left femoral nerve is denied.

Throughout the entire rating period on appeal, entitlement to a disability rating in excess of 20 percent for lumbar radiculopathy affecting the right femoral nerve is denied.

Prior to January 19, 2016, entitlement to a disability rating in excess of 20 percent for lumbar radiculopathy affecting the left sciatic nerve is denied.

Prior to January 19, 2016, entitlement to a disability rating in excess of 20 percent for lumbar radiculopathy affecting the right sciatic nerve is denied.

For the period of January 19, 2016 to the present, entitlement to a disability rating in excess of 40 percent for lumbar radiculopathy affecting the left sciatic nerve is denied.

For the period of January 19, 2016 to the present, entitlement to a disability rating in excess of 40 percent for lumbar radiculopathy affecting the right sciatic nerve is denied.

Throughout the entire rating period on appeal, entitlement to a disability rating in excess of 30 percent for cervical radiculopathy of the left upper extremity is denied.

Throughout the entire rating period on appeal, entitlement to a disability rating in excess of 40 percent for cervical radiculopathy of the right upper extremity is denied.

Entitlement to an effective date of October 25, 2007 for the award of a TDIU is granted.  




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


